Appellant was convicted of murder in the first degree, and his punishment assessed at death; and prosecutes this appeal.
There are no bills of exception in the record. A summary of the facts shows that appellant and deceased were negroes. The homicide occurred the night of the 3d of January, 1907, at a saloon in Temple; the saloon was a one story structure, having a saloon in front and a restaurant in the rear, with a door connecting the two rooms. A short time prior to the killing appellant and deceased were in the restaurant room, and an altercation occurred between them there. It seems that appellant had been sitting down between two negro women, and got up and went out, and deceased took his seat; he afterwards returned and finding deceased there, he says: "You have my seat." Deceased Moore said, "I didn't know you had a seat bought here." Some other words passed, and appellant remarked that he had been out of trouble long enough. Deceased, a short time afterwards, got up and went into the saloon; was standing by the counter; appellant came in there and remarked to deceased, "You seemed to get mad at what I said in the kitchen while ago;" deceased said, "No, you seemed to get mad." Defendant then said, "God damn you, I won't have any foolishness and will put you off watch right now old man," and began to draw a pistol. The saloon-keeper interfered and tried to prevent him, but did not succeed. Appellant drew his pistol and shot deceased, the bullet striking him (deceased) in the neck, which caused his death almost immediately. The State's witnesses show that deceased made no demonstration; was standing at the time he was shot leaning against the counter.
Appellant testified that deceased attacked him, and advanced toward him with a knife, and he shot him in self-defense. The court charged on murder in the first degree and second degree, and self-defense, which *Page 425 
charges appear to be in all respects adequate and proper. Under the facts of the case the jury were authorized to find appellant guilty of murder in the first degree, and there being no errors in the record, the judgment is affirmed.
Affirmed.